   Case 17-11815-amc             Doc 39   Filed 03/04/19 Entered 03/04/19 11:54:01         Desc Main
                                          Document     Page 1 of 2
Christopher M. McMonagle, Esq.
Stern & Eisenberg, PC
1581 Main Street, Suite 200
The Shops at Valley Square
Warrington, PA 18976
Telephone: (215) 572-8111
Facsimile: (215) 572-5025


                           IN THE UNITED STATES BANKRUPTCY COURT FOR
                              THE EASTERN DISTRICT OF PENNSYLVANIA
                                          (PHILADELPHIA)

 IN RE:
           MARK J. QUINN
                                                           CHAPTER 13
           DIANE P. GRAY-QUINN
                         DEBTORS                           CASE NUMBER: 17-11815-JKF



 Motion of Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its
  individual capacity, but solely as trustee for BCAT 2015-13ATT For Relief from the Automatic
 Stay under 11 U.S.C. §362(d) (and 11 USC §1301) With Respect to Property: 829 12TH AVENUE,
                                      PROSPECT PARK, PA 19076

        Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its individual
capacity, but solely as trustee for BCAT 2015-13ATT , through its Counsel, Stern & Eisenberg PC,
respectfully requests the Court grant its Motion for Relief and in support thereof respectfully represents
as follows:

    1. Movant is Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its
       individual capacity, but solely as trustee for BCAT 2015-13ATT (hereafter referred to as
       “Movant”).

    2. Debtors, Diane P. Gray-Quinn and Mark J. Quinn (hereinafter, “Debtors”), are, upon
       information and belief, adult individuals whose last-known address is 829 12th Avenue,
       Prospect Park, PA 19076.

    3. On October 30, 2003, Debtor Diane P. Gray-Quinn, executed and delivered a Note in the
       principal sum of $119,920.00 to Wells Fargo Home Mortgage, Inc. A copy of the Note is
       attached as Exhibit “A” and is hereby incorporated by reference.

    4. As security for the repayment of the Note, Debtor Diane P. Gray-Quinn and Mark J. Quinn,
       executed and delivered a Mortgage to Wells Fargo Home Mortgage, Inc. The Mortgage was
       duly recorded in the Office of the Recorder of Deeds in and for Delaware County on November
       7, 2003 in Book 3004, Page 1242 and/or Instrument 2003150246. A copy of the Mortgage is
       attached as Exhibit “B” and is hereby incorporated by reference.

    5. The Mortgage encumbers Debtor’s real property located at 829 12th Avenue, Prospect Park, PA
       19076.

    6. By assignment of mortgage, the loan was ultimately assigned to Movant. A true and correct
       copy of the assignment is attached as Exhibit “C” and is hereby incorporated by reference.

    7. Debtors filed the instant Chapter 13 Bankruptcy on March 15, 2017 and, as a result, any state
       court proceedings were stayed.
  Case 17-11815-amc            Doc 39 Filed 03/04/19 Entered 03/04/19 11:54:01 Desc Main
                                      Document       Page 2 of 2
   8. It is believed and therefore averred that Debtors filed the instant bankruptcy as an additional
      delay to prevent Movant from proceeding with the state court proceedings or otherwise institute
      proceedings as allowed under the Mortgage.

   9. Debtor’s mortgage loan is in default and is currently due for the March 1, 2018 payment and
      each subsequent payment through the date of the motion. Debtors have failed to make the
      following post-petition payments to Movant:

                          POST-PETITION PAYMENTS IN DEFAULT
        Monthly Payments in Default....................... 03/01/2018 to 02/01/2019
        Monthly payments ($1,460.79 x 12)                              $17,529.48
        Suspense Balance:.......................                       ($1,319.68)
        Total Amounts Due as of February 26, 2019:                     $16,209.80

   10. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
       this motion.

   11. As a result of the Debtor's default and failure to make payments or to otherwise adequately
       provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
       to relief.

   12. Further, the Debtors’ Schedule D indicates a valuation of the property in the amount of
       $133,384.50, with Movant's lien against the property in the amount of $136,214.92. Accordingly,
       there is no equity in the Property and the property is not necessary for an effective reorganization.
       A copy of the Debtor's Schedule D is attached as Exhibit “D” and incorporated herein by
       reference.

   13. To the extent the Court does not find that relief is appropriate, then Movant requests that the
       stay be conditioned such that in the event the Debtors fall behind on post-petition payments or
       trustee payments that Movant may receive relief upon default by the Debtors of the terms of the
       conditional order.

   14. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.

       WHEREFORE, Movant respectfully requests this Court to grant the appropriate relief under 11
U.S.C. §362 from the automatic stay as set forth in the proposed order together with waiver of
Bankruptcy Rule 4001(a)(3).

                                                     Stern & Eisenberg, PC
                                                      By: /s/ Christopher M. McMonagle, Esq.
                                                      Christopher M. McMonagle, Esq.,
                                                      1581 Main Street, Suite 200
                                                      The Shops at Valley Square
                                                      Warrington, PA 18976
                                                      Phone: (215) 572-8111
                                                      Fax: (215) 572-5025
                                                      Bar Number: 316043
 Date: March 4, 2019                                  Email: cmcmonagle@sterneisenberg.com
